
	
		I
		111th CONGRESS
		1st Session
		H. R. 1688
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Ms. Bordallo (for
			 herself and Mr. Austria) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to ensure that
		  commissioned officers who serve in a reserve component of the Armed Forces are
		  able to retire in the highest grade in which they have successfully
		  served.
	
	
		1.Election to receive retired
			 pay for non-regular service upon retirement for service in an active reserve
			 status performed after attaining eligibility for regular retirement
			(a)Election
			 authority; requirementsSubsection (a) of section 12741 of title
			 10, United States Code, is amended to read as follows:
				
					(a)Authority To
				elect To receive reserve retired pay(1)Notwithstanding the requirement in
				paragraph (4) of section 12731(a) of this title that a person may not receive
				retired pay under this chapter when the person is entitled, under any other
				provision of law, to retired pay or retainer pay, a person may elect to receive
				retired pay under this chapter, instead of receiving retired or retainer pay
				under chapter 65, 367, 571, or 867 of this title, if the person—
							(A)satisfies the requirements specified in
				paragraphs (1) and (2) of such section for entitlement to retired pay under
				this chapter;
							(B)served in an active status in the Selected
				Reserve of the Ready Reserve after becoming eligible for retirement under
				chapter 65, 367, 571, or 867 of this title (without regard to whether the
				person actually retired or received retired or retainer pay under one of those
				chapters); and
							(C)completed not less than two years of
				satisfactory service (as determined by the Secretary concerned) in such active
				status (excluding any period of active service).
							(2)The Secretary concerned may reduce the
				minimum two-year service requirement specified in paragraph (1)(C) in the case
				of a person who—
							(A)completed at least six months of service in
				a position of adjutant general required under section 314 of title 32 or in a
				position of assistant adjutant general subordinate to such a position of
				adjutant general; and
							(B)failed to complete the minimum years
				of service solely because the appointment of the person to such position was
				terminated or vacated as described in section 324(b) of title
				32.
							.
			(b)Actions To
			 effectuate electionSubsection (b) of such section is amended by
			 striking paragraph (1) and inserting the following new paragraph:
				
					(1)terminate the eligibility of the person to
				retire under chapter 65, 367, 571, or 867 of this title, if the person is not
				already retired under one of those chapters, and terminate entitlement of the
				person to retired or retainer pay under one of those chapters, if the person
				was already receiving retired or retainer pay under one of those chapters;
				and
					.
			(c)Conforming
			 amendment To reflect new variable age requirement for
			 retirementSubsection (d) of such section is amended—
				(1)in paragraph (1),
			 by striking attains 60 years of age and inserting attains
			 the eligibility age applicable to the person under section 12731(f) of this
			 title; and
				(2)in
			 paragraph (2)(A), by striking attains 60 years of age and
			 inserting attains the eligibility age applicable to the person under
			 such section.
				(d)Clerical
			 amendments
				(1)Section
			 headingThe heading for
			 section 12741 of such title is amended to read as follows:
					
						12741.Retirement
				for service in an active status performed in the Selected Reserve of the Ready
				Reserve after eligibility for regular
				retirement
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 1223
			 of such title is amended by striking the item relating to section 12741 and
			 inserting the following new item:
					
						
							12741. Retirement for service in an active
				status performed in the Selected Reserve of the Ready Reserve after eligibility
				for regular
				retirement.
						
						.
				(e)Retroactive
			 applicabilityThe amendments made by this section shall take
			 effect as of January 1, 2008.
			2.Recomputation of
			 retired pay and adjustment of retired grade of Reserve retirees to reflect
			 service after retirement
			(a)Recomputation of
			 retired paySection 12739 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)(1)If a member of the Retired Reserve is
				recalled to an active status in the Selected Reserve of the Ready Reserve under
				section 10145(d) of this title and completes not less than two years of service
				in such active status, the member is entitled to the recomputation under this
				section of the retired pay of the member.
						(2)The Secretary concerned may reduce the
				two-year service requirement specified in paragraph (1) in the case of a member
				who—
							(A)is recalled to serve in a position of
				adjutant general required under section 314 of title 32 or in a position of
				assistant adjutant general subordinate to such a position of adjutant
				general;
							(B)completes at least six months of
				service in such position; and
							(C)fails to complete the minimum two
				years of service solely because the appointment of the member to such position
				is terminated or vacated as described in section 324(b) of title
				32.
							.
			(b)Adjustment of
			 retired gradeSection 12771
			 of such title is amended—
				(1)by striking
			 Unless and inserting (a)
			 Grade on
			 transfer.—Unless; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Effect of
				subsequent recall to active status(1)If a member of the Retired Reserve who is a
				commissioned officer is recalled to an active status in the Selected Reserve of
				the Ready Reserve under section 10145(d) of this title and completes not less
				than two years of service in such active status, the member is entitled to an
				adjustment in the retired grade of the member in the manner provided in section
				1370(d) of this title.
							(2)The Secretary concerned may reduce the
				two-year service requirement specified in paragraph (1) in the case of a member
				who—
								(A)is recalled to serve in a position of
				adjutant general required under section 314 of title 32 or in a position of
				assistant adjutant general subordinate to such a position of adjutant
				general;
								(B)completes at least six months of
				service in such position; and
								(C)fails to complete the minimum two
				years of service solely because the appointment of the member to such position
				is terminated or vacated as described in section 324(b) of title
				32.
								.
				(c)Retroactive
			 applicabilityThe amendments made by this section shall take
			 effect as of January 1, 2008.
			
